Case 3:19-cv-10170-BRM-LHG Document 167 Filed 12/30/19 Page 1 of 6 PageID: 9743



  BLANK ROME LLP                                WILLIAMS & CONNOLLY LLP
  A Pennsylvania LLP                            Edward J. Bennett (pro hac vice)
  Stephen M. Orlofsky                           Edward C. Barnidge (pro hac vice)
  Adrienne C. Rogove                            Jonathan B. Pitt (pro hac vice)
  New Jersey Resident Partners                  C. Bryan Wilson (pro hac vice)
  Michael R. Darbee                             725 Twelfth Street NW
  300 Carnegie Center, Suite 220                Washington, DC 20005
  Princeton, NJ 08540                           Telephone: (202) 434-5083
  Telephone: (609) 750-2646                     Facsimile: (202) 434-5029
  Facsimile: (609) 897-7286                     EBennett@wc.com
  Orlofsky@BlankRome.com                        EBarnidge@wc.com
  Rogove@BlankRome.com                          JPitt@wc.com
  MDarbee@BlankRome.com                         BWilson@wc.com

  Attorneys for Defendant United Therapeutics Corporation

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

  Sandoz Inc. and RareGen, LLC,                 Civil Action No. 3:19-cv-10170-BRM-
                                                LHG
                              Plaintiffs,
                                                   The Honorable Lois H. Goodman,
              v.                                             U.S.M.J.

  United Therapeutics Corporation and            NOTICE OF OPPOSED MOTION
  Smiths Medical ASD, Inc.,                               TO SEAL

                            Defendants.            [Pursuant to Local Civil Rule 5.3]



       PLEASE TAKE NOTICE that on January 6, 2020, or as soon thereafter as

 counsel may be heard, Defendants United Therapeutics Corporation (“UTC”) and

 Smiths Medical ASD, Inc. (“Smiths Medical,” and together with UTC,

 “Defendants”), by and through their undersigned attorneys, shall move before the
                                            1
Case 3:19-cv-10170-BRM-LHG Document 167 Filed 12/30/19 Page 2 of 6 PageID: 9744



 Honorable Lois H. Goodman, U.S.M.J., United States District Court, District of

 New Jersey, for an Order in the above-captioned matter, pursuant to Local Civil

 Rule 5.3(c), sealing the following (as further specified in Exhibit A, accompanying

 the Declaration of Stephen M. Orlofsky):

          1.   ECF No. 106-1: Portions of Plaintiffs’ Memorandum in Support of

               their Motion for a Preliminary Injunction;

          2.   ECF No. 109: Expert Report of Mohan Rao, Ph.D. in Support of

               Plaintiffs’ Motion for Preliminary Injunction;

          3.   ECF No. 112: Certain exhibits appended to the Declaration of Ethan

               Glass in Support of Plaintiffs’ Motion for Preliminary Injunction;

          4.   ECF No. 122: Portions of Defendants’ Brief in Opposition to

               Plaintiffs’ Motion for Preliminary Injunction;

          5.   ECF No. 124: Expert Report of Dnyanesh Talpade in Support of

               Defendants’ Opposition to Plaintiffs’ Motion for a Preliminary

               Injunction;

          6.   ECF No. 125: Expert Report of Eric M. Gaier, Ph.D. in Support of

               Defendants’ Opposition to Plaintiffs’ Motion for Preliminary

               Injunction;




                                          2
Case 3:19-cv-10170-BRM-LHG Document 167 Filed 12/30/19 Page 3 of 6 PageID: 9745



          7.   ECF No. 126: Portions of the Declaration of Beth Rhodes in

               Support of Defendants’ Opposition to Plaintiffs’ Motion for

               Preliminary Injunction;

          8.   ECF No. 127: Portions of the Declaration of Chris Quinn in Support

               of Defendants’ Opposition to Plaintiffs’ Motion for Preliminary

               Injunction;

          9.   ECF No. 128: Portions of the Declaration of Carl Stamp in Support

               of Defendants’ Opposition to Plaintiffs’ Motion for Preliminary

               Injunction;

          10. ECF No. 130: Portions of the Declaration of Kevin T. Gray in

               Support of Defendants’ Opposition to Plaintiffs’ Motion for

               Preliminary Injunction;

          11. ECF Nos. 131, 132, and 133: Certain exhibits appended to the

               Declaration of Edward C. Barnidge in Support of Defendants’

               Opposition to Plaintiffs’ Motion for Preliminary Injunction;

          12. ECF No. 136-1: Amended Exhibit T to Declaration of Edward C.

               Barnidge in Support of Defendants’ Opposition to Plaintiffs’ Motion

               for Preliminary Injunction;




                                         3
Case 3:19-cv-10170-BRM-LHG Document 167 Filed 12/30/19 Page 4 of 6 PageID: 9746



          13. ECF No. 137: Certain exhibits and Appendix A appended to

               Plaintiffs’ Supplemental Evidence in Support of Plaintiffs’ Motion

               for Preliminary Injunction.

       PLEASE TAKE FURTHER NOTICE that in support of the opposed

 motion, Defendants will rely upon the Declaration of Stephen M. Orlofsky.

       PLEASE TAKE FURTHER NOTICE that a proposed form of Order

 containing Findings of Fact and Conclusions of Law is being filed herewith; and

       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule

 5.3(c)(1), no brief is necessary in support of the opposed motion, as the parties do

 not believe a brief would assist the Court.

 Dated: December 30, 2019

 /s/ Stephen M. Orlofsky

 BLANK ROME LLP                                WILLIAMS & CONNOLLY LLP
 A Pennsylvania LLP                            Edward J. Bennett (pro hac vice)
 Stephen M. Orlofsky                           Edward C. Barnidge (pro hac vice)
 Adrienne C. Rogove                            Jonathan B. Pitt (pro hac vice)
 New Jersey Resident Partners                  C. Bryan Wilson (pro hac vice)
 Michael R. Darbee                             725 Twelfth Street NW
 300 Carnegie Center, Suite 220                Washington, DC 20005
 Princeton, NJ 08540                           Telephone: (202) 434-5083
 Telephone: (609) 750-2646                     Facsimile: (202) 434-5029
 Facsimile: (609) 897-7286                     EBennett@wc.com
 Orlofsky@BlankRome.com                        EBarnidge@wc.com
 Rogove@BlankRome.com                          JPitt@wc.com
 MDarbee@BlankRome.com                         BWilson@wc.com

 Attorneys for Defendant United Therapeutics Corporation
                                           4
Case 3:19-cv-10170-BRM-LHG Document 167 Filed 12/30/19 Page 5 of 6 PageID: 9747




 KILPATRICK TOWNSEND                    KILPATRICK TOWNSEND
 & STOCKTON LLP                         & STOCKTON LLP
 Frederick L. Whitmer                   Peter M. Boyle (pro hac vice)
 The Grace Building                     Patrick J. Pascarella (pro hac vice)
 1114 Avenue of the Americas            Christine E. Fahmy (pro hac vice)
 New York, NY 10036                     607 14th Street NW
 Telephone: (212) 775-8773              Washington, DC 20005
 Facsimile: (212) 775-8821              Telephone: (202) 508-5800
 fwhitmer@kilpatricktownsend.com        Facsimile: (202) 585-0057
                                        pboyle@kilpatricktownsend.com
                                        ppascarella@kilpatricktownsend.com
                                        cfahmy@kilpatricktownsend.com

 Attorneys for Defendant Smiths Medical ASD, Inc.




                                       5
Case 3:19-cv-10170-BRM-LHG Document 167 Filed 12/30/19 Page 6 of 6 PageID: 9748



                        CERTIFICATION OF SERVICE

       I certify that on this date, I caused a copy of the foregoing Notice of

 Opposed Motion to Seal, with the accompanying Declaration of Stephen M.

 Orlofsky and proposed form of Order, to be served upon all counsel of record via

 the Court’s ECF system.



 Dated: December 30, 2019                      /s/ Stephen M. Orlofsky
                                               STEPHEN M. ORLOFSKY




                                           6
